DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to a CON of 16/003,864 filed on 08/24/2020.
Claims 1-20 are pending for examination.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1 and 12: In view of the limitations the prior art does not disclose as shown in the attached Pto-892 and Pto-1449 including the prior art of the inventor/assignee as the parent case (10,756,662) and other prior works such as 7,489,094/8,193,744 doesn’t explicitly describe or suggest how the connections are made and controlled as claimed by the applicant in which a method/a load control device for controlling power delivered from an alternating-current power source to a motor load, the load control device comprising: first and second capacitors; first and second controllable switching circuits coupled in series with the first and second capacitors, respectively; a control circuit configured to cause the motor load to rotate at first, second, and third rotational speeds by controlling the first and second controllable switching circuits to electrically couple the first capacitor, the second capacitor, and the parallel combination of the first and second capacitors, respectively, in series between the AC power source and the motor load; a first resistor configured to be coupled in parallel with the first capacitor when the first capacitor is not electrically coupled 
Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981.  The examiner can normally be reached on 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/GABRIEL AGARED/Patent Examiner, Art Unit 2846

/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846